Claims 39-41, 50-53, 55-59, 61-68, 70-73, 123-128, 131-137 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. 8309046, alone or taken with Fukumoto 5231063.
Pollack teaches, especially in col. 5 and 7-9, doping carbon with halogen. The size overlaps the claimed range, rendering it obvious.
While the amorphous limitation is not discussed, the reference indicates that acid may be used with the halogen source. Using it (acid) is an obvious expedient to make the desired sorbent, and makes the amorphous material since it is the same as the specification. Also, when Br2 is used, it is not a solid and thus is amorphous. Even though bromine is used, chloride is obvious either as an equivalent halogen suggested or as residual chloride from HCl used in the acid solution in the synthesis discussed above. Sulfate comes from sulfuric acid. For claim 53, it is obvious to make the CaBr2 from an alkali salt as a convenient source. Iodine is taught in col. 5. Using a second halogen compound is an obvious expedient for improved capacity. A wide variety of salts and cations may be used and Using multiple salts is an obvious expedient to gain the cumulative effect.
In so far as Pollack does not explicitly require acid, Fukumoto teaches in numerous places, such as col. 3 and table 1, the use of acid with metal halide to make a sorbent. Using it is an obvious expedient for improved sorption, as explained in col. 2.
The ‘derived’ language does not limit anything. No difference is seen in the ‘association’ or ‘dispersion’ given the similarity to the present specification. The moisture level is obvious to dry the material but prevent cracking due to over-drying. The pore volume is an obvious expedient to permit the desired level of loading of the salt, and the surface area is reflective of that.  As to the ratio of claim 41, Pollack teaches excess acid in col. 4.
 
Claims 39-41, 50-53, 55-59, 61-68, 70-73, 123-128, 131-137 are rejected under 35 U.S.C. 103 as being unpatentable over Nalepa et al. 20130157845.

As to the ‘derived by’, HBr can be made by adding phosphoric acid to NaBr, or sulfuric acid to NaBr, noting that the ‘derived’ language is product by process and does not limit anything. No difference is seen in the ‘association’ or ‘dispersion’ given the similarity to the present specification. As to the moisture level, this is obvious to dry the material but prevent cracking due to over-drying, noting para 13. Using multiple salts is an obvious expedient to gain the cumulative effect. The overlapping ranges are obvious; In re Malagari 182 USPQ 549 to create an effective sorbent.

Applicant's arguments filed through 12/23/20 have been fully considered but they are not persuasive.
The Declaration is not persuasive for the following reasons: 
Paragraph 6 contradicts paragraph 5. Applicant is invited to show experimental data that the statement in paragraph 6 is true. Until then, the formation of an acid solution of halide salt will be considered to be a necessary and sufficient condition for the formation of an amorphous material, as per paragraph 5. Paragraph 7 forms a crystalline material in the initial step. Then another layer is added using an acid solution of halide. So it is of no surprise that the crystalline layer from step 1 is detected later; the concluding statement of paragraph 7 verifies this analysis. Paragraph 8 is not particularly relevant, and show that when the acid is dry it is not effective in the second layer applied. Claim 9 ignores the fact that the rejections postulate the use of the acid and halide together, as per paragraph 5. Therefore, it is not persuasive. The amorphous form is thus deemed formed by the references above.
The reference from the foreign office mistakenly called 2011020205 (actually 20110020205) should be submitted if it or an equivalent thereof is not already cited.